NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL FOLEY,                                  No.    21-15024

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01871-JAD-VCF

 v.
                                                MEMORANDUM*
KURT GRAHAM; KENNETH BOURNE;
DOUGLAS GILLESPIE; SILVIA
TEUTON; CLARK COUNTY DETENTION
CENTER; LAS VEGAS METROPOLITAN
POLICE DEPARTMENT; STEVEN
WOLFSON; STEVEN GRIERSON;
MERLE LOK; PATRICIA FOLEY; CLARK
COUNTY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Michael Foley appeals pro se from the district court’s judgment dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action arising out of his arrest and detention. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Benavidez v. County of

San Diego, 993 F.3d 1134, 1141 (9th Cir. 2021) (dismissal under Fed. R. Civ. P.

12(b)(6)); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under

28 U.S.C. § 1915(e)). We affirm.

      The district court properly dismissed Foley’s claims against defendants

Bourne and Graham because these defendants were entitled to qualified and

absolute quasi-judicial immunity. See Sharp v. County of Orange, 871 F.3d 901,

916-17 (9th Cir. 2017) (setting forth qualified immunity analysis in the context of a

claim of injury during the handcuffing process); Coverdell v. Dep’t of Soc. and

Health Servs., 834 F.2d 758, 764-65 (9th Cir. 1987) (persons who faithfully

execute valid court orders are entitled to absolute quasi-judicial immunity from

liability for damages stemming from conduct authorized by the court order).

      The district court properly dismissed Foley’s claims against defendants

Patricia Foley, Teuton, and Lok, because Foley failed to allege facts sufficient to

state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (a

claim has facial plausibility when the plaintiff pleads factual content allowing the

reasonable inference that defendant is liable for the misconduct alleged; conclusory

allegations are not entitled to a presumption of truth); In re Castillo, 297 F.3d 940,

948 (9th Cir. 2002) (quasi-judicial immunity extends to nonjudicial officers


                                          2                                    21-15024
performing official duties that are “functionally comparable to those of judges”);

Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (judges are

entitled to absolute judicial immunity from a damages action arising out of judicial

acts).

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

We do not consider arguments incorporated by reference into the briefs. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (this

court reviews only issues argued specifically in a party’s opening brief); 9th Cir. R.

28-1(b) (“Parties must not append or incorporate by reference briefs submitted to

the district court . . . or refer this Court to such briefs for the arguments on the

merits of the appeal.”).

         AFFIRMED.




                                            3                                     21-15024